Case 2:18-cv-13788-DML-MKM ECF No. 7 filed 01/30/19             PageID.33   Page 1 of 8



                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

CARLOTA ALMANZA-LUMPKIN,

                Plaintiff,

   -v-                                     Case No. 2:18-cv-13788-DML-KJM
                                             Hon. Daniel M. Lawson
                                           Magistrate Judge: Mona J. Majzoub

DETROIT EDUCATIONAL TELEVISION
FOUNDATION.,

                  Defendant.
_______________________________/
LAW OFFICES OF CHUI KAREGA                     CLARK HILL, PLC
BY: CHUI KAREGA (P27059)                       BY: WILLIAM A. MOORE (P29780)
Attorney for Plaintiff                         500 Woodward Avenue
19771 James Couzens Highway                    Suite 3500
Detroit, Michigan 48235-1937                   Detroit, Michigan 48226
(313) 864-0663                                 (313) 965-8674
ck27059@msn.com                                wmoore@clarkhill.com
                             ____________________________________




   JOINT PROPOSED DISCOVERY PLAN


Submitted by:


LAW OFFICES OF CHUI KAREGA                     CLARK HILL, PLC
BY: CHUI KAREGA (P27059)                       BY: WILLIAM A. MOORE (P29780)
Attorney for Plaintiff                         500 Woodward Avenue
19771 James Couzens Highway                    Suite 3500
Detroit, Michigan 48235-1937                   Detroit, Michigan 48226
   (313) 864-0663                              (313) 965-8674
ck27059@msn.com                                wmoore@clarkhill.com
Case 2:18-cv-13788-DML-MKM ECF No. 7 filed 01/30/19               PageID.34    Page 2 of 8



                           BACKGROUND OF THE ACTION

       This case is an employment discrimination action involving a thirty-four (34)

   years former employee of defendant. She worked in multiple positions including

   senior corporation positions, and senior production and managing positions. She

   was involuntarily separated from employment on or about July 18, 2017.

       The First Amended Complaint allegations include age discrimination, racial and

   ethnic limitation of opportunities, wage disparity, and discharge in violation of federal

   and Michigan law.

       Plaintiff relies upon federal and state anti-discrimination statutes and the

common law in support of her action. She seeks damages for wage and employment

loss, loss of earning capacity, the indignity of discrimination, mental anguish, and

humiliation and similar damages.

        Defendant’s Summary of Case Facts and Legal Positions

       The Defendant “DPTV” (or the “Station”) is a Michigan not-for-profit

corporation holding a non-commercial television broadcast license in

Detroit.   The Station is a viewer-supported Public Broadcasting Service

member station serving the nation’s 11th largest television market since

1955. The Station has always served as a non-commercial, educational

station with a solid record of serving the community and diversity with

respect to hiring and employee retention.

                                            -1-
Case 2:18-cv-13788-DML-MKM ECF No. 7 filed 01/30/19   PageID.35   Page 3 of 8




     The Plaintiff is a long term employee who self-identifies as an African-

American woman claiming a Hispanic national origin. For the past several

years, she has served in the production department with a title of Manager,

Production.   Despite the title, she did not produce, direct or edit any

television content for any DPTV shows.            Her duties were more

administrative in nature and her chief function was to manage, coordinate

and schedule the physical studio facilities at the Station. This was not a

management position per se, but due in part to her years of service, she

was listed with other middle managers.

     A large portion of funding for DPTV comes from private donations.

Over the years, given the uncertainty of funding sources, several PBS

stations across the country have gone out of business including one in

Flint, Michigan. In addition, production efforts and business of the Station

from outside vendors (producing shows) and the rental of the Station’s

production facilities and equipment has essentially disappeared. These are

just some of the circumstances that have caused a financial need for the

reduction of costs.      Numerous cost saving measures have been

implemented by the Station. Among these, effective July 17, 2017, five



                                    -2-
Case 2:18-cv-13788-DML-MKM ECF No. 7 filed 01/30/19            PageID.36    Page 4 of 8




jobs were eliminated, the employees in those positions were permanently

laid off and offered a generous severance package. Plaintiff was one of

those included in the layoff. Plaintiff rejected the offer.

        An EEOC Charge was filed by Plaintiff in September of 2017.

Following an unsuccessful attempt at mediation, the EEOC submitted a

Notice of Dismissal, with a 90 day right to sue letter on September 11,

2018.       This lawsuit followed alleging race (and national origin)

discrimination, age discrimination and retaliation.

        It is submitted the Employer had legitimate business reasons for the

reduction in force and at no time did the Station discriminate or retaliate

against Plaintiff in any way. The Plaintiff’s claims are also barred by a

statute of limitations period set forth in the Employee Handbook.

                           SUBJECT MATTER JURISDICTION

        This case is an employment discrimination case setting forth claims of violations

of federal and Michigan statutes. The matter is subject to the jurisdiction of this court

pursuant to 28 U.S.C. 1343 (a)(4) and 42 U.S.C. 3613, and 28 U.S.C. 1367(a).

                           ADMENDMENTS TO PLEADINGS

                    The parties presently do not anticipate amendment of the

pleadings, at this time.



                                           -3-
Case 2:18-cv-13788-DML-MKM ECF No. 7 filed 01/30/19             PageID.37     Page 5 of 8



                      ADMISSIONS OF FACT AND STIPULATION

      1.      Plaintiff was employed by defendant during the period June, 1983 through
              on or about July 18, 2017;

      2.      Plaintiff’s employment with Defendant was involuntarily terminated.

                              DISCOVERY/DEPOSITIONS

              Following the exchange of written discovery, Plaintiff may find it necessary

to take the deposition of any of the following former employees or officials of defendant,

and perhaps others:

           Antoniotti, Steve                 Banach, Ken
           Bliss, Diane                      Forster, Jeff
           Homberg, Ritschard                Mark, John
           Moran-Serridge, Nicole            Nahhat, Fred
           Nandi, Dr. Partha                 Nandi, Kali
           Nichols, Mary                     Ovshinsky, Harvey
           Pace, Bill                        Rossbach, Robert
           Walters, Jamie                    Westrick, Jamie


           Defendant anticipates conducting discovery on all relevant facts

and claims within relevant time frames. Defendant will need to depose the

Plaintiff, her family and other identified witnesses. Defendant will also need

to secure detailed medical records for Plaintiff as she alleges mental shock

and other medical damages as a result of her termination.

                        Anticipated Discovery Disputes.

      Plaintiff has identified many current and former DPTV employees as

persons with information relevant to her claims. Defendant will submit a

proposed Protective Order to apply to the production of any business or

                                           -4-
Case 2:18-cv-13788-DML-MKM ECF No. 7 filed 01/30/19               PageID.38     Page 6 of 8




personal records as to such employees and the Station.                          Defendant

contemplates a Motion for Summary Judgment with respect to some counts

of the Complaint. Any settlement must cover all of Plaintiff’s State and

Federal law claims.

       No deposition is expected to exceed seven (7) hours.

                                        Insurance

      The Defendant does maintain an EPLI insurance policy which is

available and expected to satisfy all or part of a judgment which may be

rendered in this matter.


               DOCUMENTS, COMPILATIONS, and TANGILBE THINGS

       The parties do not anticipate any issue relating to preserving discoverable

information or materials; including, but not limited to electronic discovery.

                    PRIVILEGE/TRIAL PREPARATION MATERIALS

       None identified to date.

                                   INTERROGATORIES

       The parties propose to submit interrogatories and documents request during

discovery. When subparts are included interrogatories will not number in excess of

twenty-five (25).



                                             -5-
Case 2:18-cv-13788-DML-MKM ECF No. 7 filed 01/30/19              PageID.39     Page 7 of 8



                                 EXPERT TESTIMONY

      Experts may be determined to be necessary in this matter; including, but not

limited to State of Michigan and EEOC personnel. Plaintiff anticipates utilizes the

testimony of treating psychologist, Firoza B. Van Horn, Psy.D., and an actuary or other

similar expert for economic damages computation.

                          PROPOSED MANAGEMENT PLAN

             Initial Rule 26 disclosures will be exchanged by the parties within 21 days

of the scheduling conference.

The parties agree to the following performance dates:

                        Lay Witness List                May          7, 2019
                        Expert Witness List             June         7, 2019
                        Discovery Cut-off               September 30, 2019
                        Summary Judgment                Set by the Court
                        Case Evaluation                 No stipulation
                        Final Pre-trial                 Set by the Court
                        Trial Date                      Set by the Court

                         STATE COURT CASE EVALUATION

      The Plaintiff will not consent to the imposition of costs and sanctions if the case is

referred to state court case evaluation under the authority of LR 16.3.         Defendant

supports the matter be calendared for case evaluation following the close of discovery

under the provisions of Michigan Court Rule 2.403 which shall apply in all regards.

                          ADMINISTRATIVE PROCEEDINGS

       A Charge of Discrimination was filed with the U.S. Equal Employment

Opportunity Commission; which is no longer pending.

                                           -6-
Case 2:18-cv-13788-DML-MKM ECF No. 7 filed 01/30/19               PageID.40      Page 8 of 8



                              RESOLUTION POSSIBILITY

       Settlement conferences and discussions, status conferences and the trial date to

be scheduled in the discretion of the court; with consultation of the parties.



LAW OFFICES OF CHUI KAREGA                    CLARK HILL, PLC


   /s/ Chui Karega                              /s/ William A. Moore
BY: CHUI KAREGA (P27059)                      BY: WILLIAM A. MOORE (P29780)
Attorney for Plaintiff                        500 Woodward Avenue
19771 James Couzens Highway                   Suite 3500
Detroit, Michigan 48235-1937                  Detroit, Michigan 48226
   (313) 864-0663                             (313) 965-8674
ck27059@msn.com                               wmoore@clarkhill.com




                                            -7-
